Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended July 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended July 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: September 29, 2009 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended July 31, 2009 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended July 31, 2009 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: September 29, 2009 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Attachment A N-CSR July 31, 2009 Putnam Premier Income Trust Putnam Research Fund Putnam Investors Fund Putnam Voyager Fund Putnam Vista Fund Putnam Tax Free High Yield Fund Putnam AMT-Free Insured Municipal Fund Putnam Growth Opportunities Fund The George Putnam Fund of Boston Putnam RetirementReady  Funds Putnam RetirementReady 2050 Putnam RetirementReady  2045 Putnam RetirementReady 2040 Putnam RetirementReady  2035 Putnam RetirementReady  2030 Putnam RetirementReady  2025 Putnam RetirementReady 2020 Putnam RetirementReady  2015 Putnam RetirementReady  2010 Putnam RetirementReady Maturity Fund
